Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-43531, 333-136099, 333-129898) and Form S-3 (File No. 333-156802)of Community West Bancshares of our report dated March 25, 2011, with respect to the consolidated financial statements of Community West Bancshares and subsidiary included in this Annual Report on Form 10-K for the year ended December 31, 2010. /s/ Ernst & Young LLP Los Angeles, California March 25, 2011
